DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Toshiki Sato et al (U. S. Patent Application: 2009/0181283, here after Sato).
Claims 1-2 are rejected (Version I). Sato teaches a method of producing a separator for a fuel cell in which layers having corrosion resistance and conductivity [0006-0007] are formed on a base material [0007, 0013-0015], the method comprising: 
(i) a process of removing a passive layer on a surface of a base material (removing old conductive film, regenerating conductive film) to obtain a base material from which the passive layer has been removed [0015], 
(ii) a process of forming layers having corrosion resistance and conductivity on the surface of the base material from [0055-0058] which the passive layer has been removed to obtain a corrosion-resistant conductive layer-deposited base material, and 
(iii) a process of annealing the corrosion-resistant conductive layer-deposited el base material in a temperature range of 300°C under conditions of oxygen being contained (this is for removing conductive layer after the conductive layer is old) [0024, 0034]. Although in that specific embodiment Sato teaches the base layer is titanium, however Sato also teaches the base can be stainless steel [0007, 0092]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Saito where the base is stainless steel, because it is suitable base for making separator for fuel cells.
Claims 1-2 are rejected (Version II). Sato teaches a method of producing a separator for a fuel cell in which layers having corrosion resistance and conductivity [0006-0007] are formed on a base material [0007, 0013-0015], the method comprising: 
(i) a process of removing a passive layer on a surface of a base material (removing old conductive film, regenerating conductive film) to obtain a base material from which the passive layer has been removed [0015], 
(ii) a process of forming layers having corrosion resistance and conductivity on the surface of the base material from [0055-0058] which the passive layer has been removed to obtain a corrosion-resistant conductive layer-deposited base material, and 
(iii) a process of annealing the corrosion-resistant conductive layer-deposited base material in a temperature range of 400°C under conditions of oxygen being contained (this is not ultrahigh vacuum so there is some oxygen in the system) [0091]. Although in that specific embodiment Sato teaches the base layer is titanium, however Sato also teaches the base can be stainless steel [0007, 0092]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Saito where the base is stainless steel, because it is suitable base for making separator for fuel cells.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Toshiki Sato et al (U. S. Patent Application: 2009/0181283, here after Sato), further in view of Hajime Hasegawa et al (Japanese Patent: 2011-134653, here after Hasegawa).
	Claim 3 is rejected, Sato teaches the limitation of claim 1, and prior art by Saito teach forming oxide layer on separator substrate and depositing titanium layer and carbon layer [0007]. Saito does not teach the detail of process. Hasegawa teaches a method of making separator for fuel cells comprising;
(ii-1) a process of forming a titanium layer on the surface of the stainless-steel base material to obtain a titanium layer-deposited stainless-steel base material, and 
(ii-2) a process of forming a carbon layer on the surface of the titanium layer-deposited stainless-steel base material to obtain a titanium layer-deposited and carbon layer-deposited stainless-steel base material [abstract, solution] for corrosion resistance coating [0017]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Saito when the anticorrosion films are titanium and carbon, because it is suitable for corrosion resistance coating of separators.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Toshiki Sato et al (U. S. Patent Application: 2009/0181283, here after Sato), further in view of Soo Ryong Kim et al (Korean Patent: 20120011300, hereafter Kim).

Claim 4 is rejected Saito taches depositing oxide film and noble film, wherein the noble film is deposited by sputtering (PVD) [0056]. Saito does not teach the oxide film is deposited by PVD. Kim teaches oxide layer in stainless steel can obtain naturally or by PVD having corrosion resistance and conductivity are formed by a physical vapor deposition method [page 6 lines 1-4]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Saito when the oxide layer is deposited by PVD, because it is suitable method of making oxide layer on stainless steel bases.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9;30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712